Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/26/2021.
Request for Continued Examination
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
Allowable Subject Matter
4. Claims 1, 12, and 13 are allowed. 
5. Claims 3-11 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 11/26/2021 were fully considered and found to be persuasive. Amended claims overcome the closest cited prior art of record cited in the office action dated 09/28/2021. 
The closest cited prior art of record, Ito et al (US 2003/0179001 A1) and Itakura et al (US 2006/0186901 A1), neither individually nor in combination fail to, especially a dummy pattern, different than the reference capacitor, formed above the semiconductor substrate, and formed of a same material as a material of the gate electrode; the dummy pattern formed in regions 
In related art Niimi et al (US 2014/0077824 A1) teaches a humidity sensor which includes a humidity detention section, a pad section, and a dam section. The humidity detention section includes a pair of detection electrodes facing each other on a predetermined surface of a substrate and a humidity-sensitive film covering the detection electrodes. The pad section is spaced from the humidity detection section on the surface and covered with a protection gel section. The dam section is located between the humidity detection section and the pad section on the surface. The dam section includes a dam wire that is made from the same material as the detection electrodes and a dam humidity-sensitive film that is made from the same material as the humidity-sensitive film and covers at least part of the dam wire. However Niimi et al fails to teach an electrostatic discharge protection circuit including a metal-oxide- semiconductor transistor, a gate electrode being included in the electrostatic discharge protection circuit. It would not be obvious to combine the teachings of Ito et al and Itakura et al with the teachings of Niimi et al.
The cited prior art neither individually nor in combination fails to teach, “A sensor comprising: a semiconductor substrate; a detection unit including (i) a detector disposed above the semiconductor substrate and configured to output a signal in accordance with a physical quantity, and (ii) a reference capacitor that outputs a reference value with respect to a value obtained from the detector; an electrostatic discharge protection circuit including a metal-oxide- 
“A sensor comprising: a semiconductor substrate; a detection unit including (i) a detector disposed above the semiconductor substrate and configured to output a signal in accordance with a physical quantity, and (ii) a reference capacitor that outputs a reference value with respect to a value obtained from the detector; an electrostatic discharge protection circuit including a metal-oxide- semiconductor transistor, a gate electrode being included in the electrostatic discharge protection circuit; and a plurality of dummy patterns, different than the reference capacitor, formed above the semiconductor substrate and formed of a same material as a material of the gate electrode; the dummy pattern formed in regions other than the detection unit and the electrostatic discharge protection circuit” (as recited in the independent claim 12), and
“A sensor comprising: a semiconductor substrate; a detection unit including (i) a detector disposed above the semiconductor substrate and configured to output a signal in accordance with a physical quantity, and (ii) a reference capacitor that outputs a reference value with respect 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858